Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 11/11/21 has been considered.  The cited Chinese office action of 9/27/21 has not been considered since an English translation of the document has not been provided.
Drawings
The drawings filed 8/24/20 are acceptable to the examiner.
     Examiner’s Comments
It is noted that Wikipedia indicates that a “lung sound” as claimed is synonymous with respiration sound.  Therefor in the below rejection when Yang et al. refers to a “respiration sound”, this sound is considered to be equivalent to and satisfies as claimed a “lung sound”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2014/0148711 A1).
Re claims 1 and 8:  Yang et al. teaches a filtering system (figures 2-3)and corresponding method of operation, comprising:
an input and output interface, configured to receive a sound signal (see figure 2 which as taught in paragraph [0031] receives a “mixed signal”); and
an adaptive filtering device (figures 2-3), configured to decompose the sound signal into a primary lung sound signal and a reference heart sound signal (see use of bandpass filters (240, 210), adjust the reference heart sound signal according to a weighted value to generate an adjusted heart sound signal (see figure 3 using a coefficient from computer (33) to adaptively adjust (by use of (310)) heart sound signal (340) , and subtract (using 320) the adjusted heart sound signal from the primary lung sound signal (360) to generate a filtered lung sound signal best case respiration signal (370)) .  The method limitations of claim 8 correspond to the operations of the elements as set forth in claim 1 and are taught by the operations of the correspond elements taught by Yang et al. as discussed above.
Re claims 3 and 10: see arrangement of figure 3 in which weighted values (determined from (330) used in the adaptive filer (310) takes into account lung signals (370) that are fed backs
Allowable Subject Matter
Claims 2, 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed filtering system including in combination the features of claims 1 or 8 that additionally includes a bandpass filter for a filter sound signal in a frequency range of 20-300 HZ as set forth in claims 2 or 9 respectively is neither taught by nor an obvious variation of the art of record.  It is noted that the filter used by Yang et al. for the sound signal of about 10-100 Hz however does not suggest using a filtered range as set forth.  The limitations of claim 4 depends upon those features of claim 2/1.  The filtering system including in combination the features of claim 3/1 that additionally includes using an adaptive filter with a step size of “less than 0.03 (claim 5); 0.006 (claim 6) or a using a window size of the adaptive filter of less than 256 audio points (claim 7) is neither taught by nor an obvious variation of the art of record.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al., Mo et al. and Wang et al. teach general features of using sensors to capture body sounds including heart and/or lung.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/8/22